DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Room-temperature magnetoelectric coupling in single-phase BaTiO3-BiFeO3 system” by Yang et al. (hereinafter Yang).
Regarding claims 1 and 6, Yang discloses a piezoelectric device, such as a thin film device (abstract), comprising a piezoelectric composition, the piezoelectric composition comprising an oxide having a perovskite structure, 
wherein the oxide contains bismuth, barium, iron and titanium (BaTiO3-BiFeO3, abstract);
an X-ray diffraction pattern of the piezoelectric composition after a polarization treatment has a first peak and a second peak in the range of a diffraction angle of 38.6° or more and 39.6° or less; the diffraction angle 2ϴ of the first peak is smaller than the diffraction angle 2ϴ of the second peak (Fig. 1b, where x is 0.720 to 0.775); and
an intensity of the first peak (lower peak) is represented as IL; an intensity of the second peak (higher peak) is represented as IH (Fig. 1b).  However, the reference is silent regarding an IH/IL of 0.10 or more and 1.52 or less.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The compositions overlap, as discussed above, and have the same formulas and structures, as discussed below.  Therefore, per MPEP 2112.01(I), one of ordinary skill in the art would expect similar XRD patterns with similar IH/IL ratios, absent evidence to the contrary. 

Regarding claim 2, Yang disclose the piezoelectric composition according to claim 1, wherein at least part of the oxide is represented by (1-x)BaTiO3-xBiFeO3 where x +y =1, which is instantly claimed formula x[BimFeO3]- y[BanTiO3]) wherein m and n are both 1, which fall within the instantly claimed ranges wherein m is of 0.96 or more and 1.06 or less and wherein n is 0.96 or more and 1.06 or less.  
Yang further discloses that x is 0.025 to 1.0 (abstract), which overlaps the instantly claimed range wherein y is 0.2 or more and 0.4 or less.  This provides a 1-x of 0 to 0.975, which overlaps the instantly claimed range wherein x is 0.6 or more and 0.8 or less.  See MPEP 2144.05(I), cited in the Office Action mailed 1/6/22.

Regarding claim 3, Yang discloses the piezoelectric composition according to claim 2.  As discussed above, both m and n can be 1, which are so close as to constitute overlap with the instantly claimed ranges of  
m is 1.02 or more and 1.05 or less; and 
n is 1.02 or more and 1.05 or less.   See MPEP 2144.05(I), cited above which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.
Also note that Yang discloses (1-x)BaTiO3-xBiFeO3 where x is 0.025 to 1.0 (abstract).
As discussed above, x+y=1. When x = 0.765, which falls within the instantly claimed range of 0.6 or more and 0.8 or less, and n= 0.235, which falls within the instantly claimed range of 0.02 or more and 0.4 or less, this provides the formula (0.765)Ba1.02TiO3-(0.235)Bi1.02FeO3. Therefore, the reference suggests m and n equal to 1.02.

Regarding claim 4, Yang discloses the piezoelectric composition according to claim 1, wherein at least part of the oxide is a rhombohedral crystal (page 144101-2, para 1). 

Regarding claim 5, Yang discloses the piezoelectric composition according to claim 1, comprising a rhombohedral crystal of an oxide containing bismuth and iron (page 144101-2, para 1). 

Regarding claim 7, Yang discloses the piezoelectric composition according to claim 1, but fails to expressly disclose wherein a piezoelectric constant d33 of the piezoelectric composition is 150 pC/N or more.  However, the compositions overlap and have the same formulas and structures, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping d33, absent evidence to the contrary. 

Regarding claim 8, Yang discloses the piezoelectric composition according to claim 1, but fails to expressly disclose wherein a depolarization temperature Td is a temperature of the piezoelectric composition at the moment when a piezoelectric constant d33 of the piezoelectric composition after the polarization treatment becomes zero in a temperature-rising process, and the depolarization temperature Ta is 200°C or more.  However, the compositions overlap and have the same formulas and structures, as discussed above.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping d33, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 4/5/22, regarding Yang, have been fully considered but they are not persuasive. Applicant argues that “Among XRD patterns shown in Fig. 1b of Yang, only the patterns of x = 0.720 and the pattern of x = 0.750 have the first peak and the second peak in the range where the diffraction angle 20 is from 38.6° to 39.6°”.  It is noted that x is not a limitation in newly amended claim 1.  x is defined as 0.6 or more and 0.8 or less in instant claim 2.  x=0.720 and x=.750 fall completely within the instantly claimed range of x.  Applicant argues that the pattern of x=0.775 does not exhibit a distinct IH/IL.  Applicant further argues that Fig. 1b of Yang suggests that IH/IL is about 2.0 or more in the case of x=0.720 and 0.750.  However, Fig. 1b does not teach distinct IH/IL values.   IH/IL is estimated to be about 2 for x=0.750 but is not quantitatively measured or defined.  There is no distinct value for x=0.720 and the reference is not limited to x=0.750.  However, the compositions, formulas and structures overlap. Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect overlapping IH/IL, absent evidence to the contrary.  Applicant has not provided such evidence. 
Applicant also argues that the examples in the instant disclosure show that when the IH/IL ratio is 0.10 to 1.52,  the piezoelectric composition has a d33 of 100 pC/N or more.  However, d33 is not a limitation in claims 1-6 or 8.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method for controlling IH/IL) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are drawn to products and not to methods.
Therefore, the 103 rejection of claims 1-6 as obvious over Yang stands. 

Applicant’s arguments, see page 6, filed 4/5/22, with respect to the double patenting rejections have been fully considered and are persuasive.  A proper terminal disclaimer was filed on 4/5/22.
Therefore, the obviousness double patenting rejection of claims 1-6 as obvious over the claims of 943 has been withdrawn. 
The obviousness double patenting rejection of claims 1-6 as obvious over the claims of 010 has also been withdrawn.  010 issued as U.S. Patent No. 11296273 on 4/5/22.

Terminal Disclaimer
The terminal disclaimer filed on 4/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10937943 and U.S. 11296273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734